PER CURIAM.
Affirmed. See C.G. v. Dep’t of Children & Families, 67 So.3d 1141, 1143 (Fla. 3d DCA 2011) (stating an appellate court reviews a trial court’s judgment in a termination of parental rights case for competent substantial evidence); T.P. v. Dep’t of Children & Family Servs., 935 So.2d 621, 625 (Fla. 3d DCA 2006) (“Under section 39.806(l)(f) [, Florida Statutes (2013) ], egregious abuse directed at one sibling is sufficient, without more, to support termination of parental rights to another sibling.” (citation omitted)).